COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 EDUARD SORIA,                                                 No. 08-20-00074-CR
                                                 §
                           Appellant,                            Appeal from the
                                                 §
 v.                                                             205th District Court
                                                 §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                 §
                            State.                             (TC# 20190D00105)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellant’s sixth motion for extension of time within which to

file the brief until April 29, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before April 29, 2021.

       IT IS SO ORDERED this 31st day of March, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.